ITEMID: 001-121771
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: COMMITTEE
DATE: 2013
DOCNAME: CASE OF CSÁKÓ v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time);Violation of Article 13+6 - Right to an effective remedy (Article 13 - Effective remedy) (Article 6 - Right to a fair trial;Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Ján Šikuta;Luis López Guerra;Nona Tsotsoria
TEXT: 4. The applicant was born in 1964 and lives in Rožňava.
5. On 19 February 2003 an individual (“the claimant”) filed a petition with a judicial enforcement officer (“JEO”) for the enforcement of the equivalent of some 1,315 euros (EUR) worth of an adjudicated claim against the applicant.
6. On 26 February 2003 the JEO requested authorisation to carry out the enforcement under file no. Ex 97/2003. The authorisation was granted by the Spišská Nová Ves District Court (“the Enforcement Court”) on 12 March 2003 under the file no. 1Er 279/03.
7. On 17 March 2003 the JEO issued a notice of enforcement (upovedomenie o začatí exekúcie), by which he notified the applicant that enforcement proceedings had commenced against him. The notice specified that amounts to be enforced comprised the above-mentioned principal amount, the equivalents of some EUR 20 in court fees, EUR 250 in the JEO’s remuneration and EUR 50 in the JEO’s expenses.
8. On 25 April 2003 the applicant challenged the notice of enforcement by way of a protest (námietky) to the Enforcement Court arguing that the principal amount had already been paid and disputing the claim for compensation in respect of the JEO’s remuneration and expenses.
9. On 30 April 2003 the claimant filed his observations in reply to the applicant’s protest and, on 5 May 2003, the JEO transmitted these observations to the Enforcement Court for determination of the protest.
10. On 14 June 2006 the Enforcement Court allowed the protest in part which concerned the principal amount and dismissed its remainder. That decision became final and binding on 8 July 2006, following which – on 21 July 2006 – the Enforcement Court discontinued the enforcement proceedings in so far as the principal amount was concerned. The latter decision became final and binding on 26 July 2006.
11. On 7 September 2006 the applicant lodged a petition that the remainder of the enforcement be discontinued too, which the Enforcement Court dismissed on 13 October 2006 by a decision that became final and binding on 28 November 2006.
12. On 27 December 2011, upon ultimate termination of the outstanding part of the enforcement proceedings, the JEO returned the authorisation deed to the Enforcement Court.
13. On 4 July 2006 the applicant filed a complaint under Article 127 of the Constitution to the Constitutional Court. Relying on Article 48 § 2 of the Constitution, he contended that the length of the enforcement proceedings against him had been excessive.
14. On 15 March 2007 the Constitutional Court declared the complaint inadmissible on the ground that, prior to his constitutional complaint, the applicant had failed to exhaust ordinary remedies, in particular the complaint to the President of the Enforcement Court.
The Constitutional Court’s decision was served on the applicant on 23 April 2007.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
